Citation Nr: 0830308	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-39 084	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 60 percent 
for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945 and from November 1954 to November 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 60 percent 
disability rating for coronary artery disease. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On June 27, 2008, the Board granted the veteran's claim for 
an increased rating for coronary artery disease. 
Unfortunately, the veteran died during the pendency of the 
appeal in May 2008, but VA did not receive notice of the 
death until August 2008. 

As a matter of law, veterans' claims do not survive their 
deaths, and the veteran's appeal became moot by virtue of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the 
Board lacked jurisdiction to issue the June 27, 2008 
decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2007).

This order to vacate the Board's June 27, 2008 decision does 
not preclude any derivative claim that has been or may be 
brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2007).  

Accordingly, the June 27, 2008 Board decision addressing the 
issues indicated above is vacated.



	                        
____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


